IN THE
                                TENTH COURT OF APPEALS



                                        No. 10-21-00069-CR

                            IN RE WILLIAM CHARLES WEBB


                                  From the 54th District Court
                                   McLennan County, Texas
                                  Trial Court No. 2012-678-C2


                                        Original Proceeding


                                 MEMORANDUM OPINION


        In this original proceeding, relator, William Charles Webb, complains about the

trial court’s purported refusal to rule on his January 8, 2021 Chapter 64 motion for DNA

testing.1 Relator has filed two other matters that are related to this one—appellate cause




        1 Relator also appears to request that we order the trial court to grant his January 8, 2021 Chapter
64 motion for DNA testing. We cannot do so. See State ex rel. Young v. Sixth Judicial Dist. Court of Appeals at
Texarkana, 236 S.W.3d 207, 210 (Tex. Crim. App. 2007) (stating that an appellate court can only compel a
trial court to rule on a pending motion by writ of mandamus; it cannot compel the trial court to rule in a
certain way).
numbers 10-18-00170-CR and 10-20-00292-CR. Both of these matters are still pending in

this Court.

        In any event, we abated and remanded appellate cause numbers 10-18-00170-CR

and 10-20-00292-CR to the trial court to locate relator’s prior Chapter 64 motion for DNA

testing filed on May 2, 2018, among other things. In its order in response to our abatement

order, the trial court indicated that relator’s May 2, 2018 Chapter 64 motion for DNA

testing has been lost, but that relator’s January 8, 2021 Chapter 64 motion for DNA testing

is an accurate copy of the May 2, 2018 motion. On May 7, 2018, the trial court originally

denied relator’s May 2, 2018 motion. Moreover, on March 5, 2021, the trial court adopted

its prior May 7, 2018 order denying relator relief under Chapter 64. Accordingly, because

the effect of the trial court’s March 5, 2021 order was to deny relator’s January 8, 2021

Chapter 64 motion for DNA testing, we dismiss relator’s petition for writ of mandamus

in this appellate cause number for want of jurisdiction.2




                                                            JOHN E. NEILL
                                                            Justice




        2 We further note that our holding in this case is limited to relator’s complaint about the trial court’s
purported refusal to rule on his January 8, 2021 Chapter 64 motion for DNA testing. We do not address
the propriety of the denial of relator’s Chapter 64 motion in this proceeding. Moreover, in light of our
disposition, we dismiss as moot all other pending motions in this matter.



In re Webb                                                                                               Page 2
Before Chief Justice Gray
       Justice Neill,
       and Senior Justice Scoggins3
Petition dismissed
Opinion delivered and filed May 19, 2021
Do not publish
[OT06]




        3 The Honorable Al Scoggins, Senior Justice of the Tenth Court of Appeals, sitting by assignment
of the Chief Justice of the Texas Supreme Court. See TEX. GOV’T CODE ANN. §§ 74.003, 75.002, 75.003.


In re Webb                                                                                       Page 3